Citation Nr: 0120940	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymic disorder and post-
traumatic stress disorder.  

2.  Entitlement to service connection for bilateral shin 
splints with bone deterioration.  

3.  Entitlement to service connection for a lower back 
condition.  

4.  Entitlement to service connection for bilateral arthritis 
of the knees.  

5.  Evaluation of service-connected migraine headaches, 
currently rated at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active duty service from April 1975 to 
April 1979, and from January 1982 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claims 
seeking service connection for post-traumatic stress disorder 
(PTSD), bilateral shin splints with bone deterioration, a 
lower back condition, and bilateral arthritis of the knees.  
At that time, the RO also granted service connection for 
migraine headaches, and assigned a noncompensable evaluation.  
The veteran appealed all of the denials of service 
connection, as well as the evaluation of her migraines.  In 
July 2000, after additional evidence was received, the RO 
increased the veteran's evaluation for her migraines to 30 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

For the reasons provided below, the Board has determined that 
the veteran's claim for PTSD is more accurately characterized 
as a claim for an acquired psychiatric disorder, to include 
dysthymic disorder and PTSD.  

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This claim has not 
been adjudicated by the agency of original jurisdiction, and 
is referred to the RO for appropriate action.  


REMAND

In October 1998, the RO denied the veteran's claims for PTSD, 
bilateral shin splints with bone deterioration, a lower back 
condition, and bilateral arthritis of the knees, as not well 
grounded.  In a supplemental statement of the case, dated in 
January 2001, the RO affirmed its October 1998 decisions on 
this basis.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.  

With regard to the claim for PTSD, a review of the transcript 
from the veteran's September 1999 hearing shows that she 
veteran asserts that she has PTSD that was caused by being 
raped by the same man on two occasions during service.  The 
first occasion was while she was stationed in Barstow in 
1976, shortly after completion of boot camp (service medical 
records indicate that she was stationed at the Marine Corps 
Logistical Support Base).  She testified that her "boss" 
knew about the sexual assault, as well as a fellow Marine.  
She further testified that about three months later, she 
found out that she was pregnant and had an abortion at the 
base dispensary.  In other testimony, she stated that the 
second assault occurred about three to four months later, and 
that she received medical treatment at her base shortly 
thereafter.  She stated that she did not report either of the 
sexual assaults.  She has also made (otherwise unspecified) 
allegations of harassment by other women during service.  See 
VA PTSD examination report, dated in May 1998.  

Service medical records include a December 1976 report which 
indicates that the veteran was three months' pregnant and 
that she wanted to terminate her pregnancy.  She gave a 
history of a therapeutic abortion in November 1975.  The 
assessment was intrauterine pregnancy, of eight to ten weeks' 
duration.  She was scheduled for reexamination, and probable 
admission, on December 27th.  See also service medical 
report, dated in February 1977 (indicating that the veteran 
had an abortion on December 27, 1976).  As for psychiatric 
diagnoses during service, a service medical report, dated in 
September 1978, contains a diagnosis of situational 
depression.  An August 1990 service medical report contains a 
diagnosis of stress-induced anxiety.  The veteran's 
separation examination report, dated in September 1990, notes 
that she was being followed for depression.  

The first post-service diagnosis of an acquired psychiatric 
disorder is found in a May 1998 VA PTSD examination report, 
which contains a diagnosis of an adjustment disorder.  The 
claims file does not currently contain a diagnosis of PTSD, 
and there is no post-service record of treatment for 
psychiatric symptoms.  However, a VA mental disorders 
examination report, dated in January 2001, contains an Axis I 
diagnosis of "dysthymic disorder related to sexual trauma," 
and an Axis IV diagnosis noting a sexual assault during 
service, and financial problems due to an inability to work.  
These diagnoses are evidence of a nexus between a psychiatric 
disorder and service.  See Hernandez v. Toyens, 11 Vet. 
App. 379 (1998).  Other evidence in the claims file includes 
a lay statement from the veteran's sister.  

The Board notes that a recent decision by the Court, Patton 
v. West, 12 Vet. App. 272 (1999), clearly alters the 
landscape in the adjudication of claims of service connection 
for PTSD based upon personal assault.  In Patton, the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Under the circumstances, in addition to the previously 
discussed grounds, the Board has determined that a remand is 
required for the veteran to be given the opportunity to 
submit a full and detailed list of: 1) any evidence of 
behavioral changes which may support her claim; and 2) a list 
of fellow marines and/or civilians who may be able to provide 
lay statements as to changes in her observed behavior (the 
Board stresses that under M21-1, Part VI, 11.38b(2) the 
changes in her observed behavior must have been witnessed 
"at the time of the claimed stressors").  In addition, the 
service records indicate that the veteran was separated with 
a general discharge, with the rank of E4.  Her discharges (DD 
Form 214's) indicate that she previously held the ranks of E5 
and E6.  On remand, the veteran's disciplinary file should be 
obtained.  Finally, the Board notes that although M21-1 
provides that evidence of changes of behavior that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor, such evidence may need interpretation by 
a clinician.  See M21-1, Part VI, 11.38b(2).  Therefore, 
following the requested development, an opinion should be 
obtained from a VA psychiatrist, as outlined below.  

With regard to the claim for a higher evaluation for migraine 
headaches, the Board notes that in February 2001, the Board 
received VA examination reports and outpatient treatment 
reports which include a January 2001 VA examination report 
containing complaints and findings involving headaches and 
neurological functions.  
This evidence was received subsequent to the issuance of the 
July 2000 supplemental statement of the case (SSOC), which is 
the most recent SSOC to discuss this claim.  The appellant 
has not submitted a written waiver of initial RO 
consideration of the new evidence, and it does not appear 
that this evidence has been reviewed by the RO.  See 
38 C.F.R. § 20.1304(a), (c) (2000).  In this respect, 
regulations provide that any pertinent evidence which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless this procedural right is waived by the 
appellant.  See id.  Given the foregoing, and as it appears 
that the evidence received in February 2001 is pertinent to 
the issue in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for the claimed conditions.  
Any medical records that are obtained and 
that are not already on file should be 
associated with the claims folder.  
38 C.F.R. § 3.159 (2000).  

2.  The RO should contact the veteran and 
request that she identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressors, and to provide a list of any 
fellow marines and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to changes 
which they observed in her behavior at 
the time of the claimed stressors.

3.  The RO should obtain copies of the 
veteran's service personnel records, to 
include all records pertaining to any 
disciplinary action taken, and/or any 
reduction in rank.  

4.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature of any psychiatric 
disorder present and the proper 
diagnosis(es) thereof, to specifically 
include consideration of whether the 
veteran has PTSD.  If the veteran has 
PTSD, the examiner should report whether 
it is at least as likely as not that the 
veteran's PTSD was caused by her service.  
The RO should provide the examiner with a 
summary of any verified stressor(s), as 
well as the all evidence pertaining to 
changes in behavior at the time of the 
claimed stressors.  If a chronic acquired 
psychiatric disorder other than PTSD is 
found to be present, the examiner should 
render an opinion for the record as to 
whether it is at least as likely as not 
that the psychiatric symptoms reported in 
service represented the onset of the 
currently diagnosed psychiatric disorder.  
The claims file should be provided to the 
examiner for review prior to conducting 
the examination.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for PTSD or other acquired 
psychiatric disorder, bilateral shin 
splints with bone deterioration, a lower 
back condition, and bilateral arthritis 
of the knees has been established, with 
all claims to specifically consider the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000, as well as the evidence recently 
received by VA in February 2001 without a 
waiver of RO review.  The RO should 
ensure that its efforts conform to all 
relevant provisions of the Act.  If any 
of the decisions remain adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




